Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to, abstract subject matter, deemed without significantly more.


Claim 25-, 38-, are substantially directed to elements associate with tree based plans, determining criticality and sanitizing the plan, following sanitizing, executing the processing operation (a transfer of the sanitized data).
   

In consideration of the claims in view of eligibility flow
based on the premise (BRI), the claims are directed to 


The claimed invention is directed to a system and method  supporting, a process of analyzing and sanitizing of data defined by a tree, prior to a migration (plan).

Step 1: Answer: Yes


To consider, a streamline analysis, based on the claim or

claims, as a whole being self-evident

Streamlined, Answer: No


Next step 2A: to consider, being directed to, an abstract
Idea, in view of a few particular steps, accomplishable by the human mind.


The claims is deemed to encompass abstract ideas, in view of the steps as recited, receiving, determining, can be accomplished by the human mind and to input the Sanitizing of a plan (to handle or manage Data), to determine, when a migration plan, causes some form of Criticality consideration with respect to the Data in consideration to be migrated, as well as respect to access to the data, during intermediate operations (or access to the data), during or after, based on a TREE BASED MIRGATION PLAN or plans (defining the data in plans), is deemed abstract, as accomplished with the human mind inputting or dictating sanitizing of certain data, with conventional computer support system, actually performing the migration. 


Answer: Yes (Therefore, deemed abstract)


The claimed elements of claim 25-, are deemed to be conventional (see art rejections), as well as based on the scope are also deemed to be routine and conventional steps when considered individually. 


The claimed elements 26-37 and 39-44 are deemed conventional in the art, even routine to those skilled in the art, in view of prior art applied to the claims, the claims do not include any limitations directed to, any practical applications, nor transform in combination.


The claims mere comprise steps that can be accomplished mentally, the claims do not recite that appear to transform the claims into, more than an abstract idea, a practical application.


The claims are seen as, pre-emptive, due to not being
limited to, a practical application, nor, directed to
improvements in machine processing, that can be understood.

The claim does not include additional elements that are
sufficient to amount to significantly more than the judicial
exception. The insignificant extra-solution activities
identified above, which include the data-gathering, and
presenting steps, are recognized by the courts as well-
understood, routine, and conventional activities when they are
claimed in a merely generic manner (e.g., at a high level of
generality) or as insignificant extra-solution activity (See
MPEP 2106.05(d) (II) (i) Receiving or transmitting data over a
network, e.g., using the Internet to gather data, buySAFE, Inc.
v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096
(Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP
Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). The claim
is not patent eligible.
	The examiner suggests to amend to make clear, automated steps vs. human steps, steps automated by a system, rather than what appears the computer is mere supporting the user inputs.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 38-40 and 44 are rejected under 35 U.S.C. 102 as being anticipated by Auvenshine et al. (US 20180103084).
	Regarding claim 25 and 38, Auvenshine et al. discloses a computer-implemented method comprising:
receiving a data processing operation defined by a first tree-based structure comprising a plurality of plans, the plans comprising a root plan, at least one inner plan, and a plurality of leaf plans

SEE based on the Tree in Figs. 5, 7
In Data Migration (or moving data, see page 1-, 0001-)

wherein the data processing operation when ordinarily executed creates criticality (see costs, soft & hard)

SEE form of, criticality considerations (associated with step 410)
and
o	wherein each of the leaf plans is initially (see 0006, 0136), in a sanitized state, such that execution of each such leaf plan on an individual basis does not create criticality

SEE 0070-0073
SEE LEAF nodes w/first weight (0015-0019), is considered, on an individual basis does not create criticality (0015), but, identifies, a sensitivity signatures for each tree (LEAF plus other nodes) or paths, of the set of weighted tree structures (0017), where, a first sensitivity signature of the first tree comprises a set of ordered pairs that each uniquely characterize a corresponding leaf node of the first tree.
Leaf to Root or Root to Leaf
Therefore, a tree of nodes with a leaf (a signature) is determined.
Note, first Trees (signatures), based on leaf nodes, are deemed to read on, initial considerations, “extrinsic or internal considerations”, the data is determined, to be INFEASIBLE (criticality), to move (being the plan), due to attributes of (is barred, or is frequently UPDATED) or comprises some form of criticality consideration (a Rule), based on government regulations or industry conventions require that enhanced security procedures be implemented to move a volume of sensitive data, the additional cost, resources, or time required for compliance …... as described in the background.
[0006] If, for example, government regulations or industry conventions require that enhanced security procedures be implemented to move a volume of sensitive data, the additional cost, resources, or time required for compliance is beyond the scope of existing data-migration orchestration tools. In another example, extrinsic or internal considerations may render some data infeasible to move, such as confidential medical records that are legally barred from being migrated to a lightly secured cloud platform. When “hot” data is frequently updated, additional expense may be incurred by additional tasks needed to ensure that the data remains current during the migration process. And if sensitive data is mingled with more readily movable data, such as when personal and business data coexist on a user's laptop hard drive, the hard drive may need to be “sanitized” by eliminating sensitive personal data prior to migration.

SEE Fig. 6
Abstract
A method and associated systems for optimized orchestration of a data-migration project. A data-migration orchestration system represents a hierarchical organization of each dataset to be migrated as a tree, where each leaf node of the tree represents data to be migrated and where a path between the leaf node and the root node represents a hierarchical directory pathname of sensitive data represented by the leaf node. Each tree is assigned a sensitivity signature that is proportional to the relative sensitivity and access frequency of the dataset represented by that tree. The signatures are organized into clusters as a function of the distances between each signature, and each signature is associated with a soft migration cost specific to that signature's cluster. A soft cost for migrating an application that requires multiple datasets may be determined by adding the migration costs associated with each of the multiple datasets.

determining that execution of a first one of the plans creates criticality (450), wherein the first plan is defined by a second tree-based structure comprising a plurality of sub-operations on data from a plurality of different execution environments (see 0041), sanitizing the first plan, taking into account the data from the different execution environments (see 0041), by 
transforming the first plan (see step 460), 
an ancestor plan of the first plan in the first tree-based structure, 
and/or a child plan of the first plan in the first tree-based structure such that execution of the first plan does not create criticality; and
following the sanitizing, executing the data processing operation, wherein execution of the data processing operation following the sanitizing no longer creates criticality
SEE critical considerations (0069, Hot vs. Cold), based on how often a data element is expected to be accessed.
SEE FEASIBLE (0068), based on Sensitive Data, to identify data that should be migrated through secure channels and/or should be encrypted (0068).
See different data from different environments, “…businesses that are subject to government regulation, such as defense contractors, or that must comply with ethical standards, like legal firms, healthcare providers, accountants, and architects…”, in additional to data considered to be (Hot vs. cold), or different environments.
[0073] Furthermore, when a particular volume (or other unit of stored data) comprises both hot and cold data, or comprises both sensitive and nonsensitive data, it may be necessary to “sanitize” that volume prior to migration by removing any information that the business deems infeasible or too expensive to migrate safely, legally, ethically, or cost-effectively. This is especially true of businesses that are subject to government regulation, such as defense contractors, or that must comply with ethical standards, like legal firms, healthcare providers, accountants, and architects. In particular, feasibility issues may arise when migrating data to a cloud platform, where it is sometimes impossible to implement or adequately manage security and privacy controls.


	Regarding claims 26 and 39, Auvenshine is deemed to meet as claimed, wherein determining that execution of the first plan creates criticality comprises identifying one or more data signals associated with the first plan and determining whether a set of criticality conditions includes one or more of the data signals
SEE read on, Hot or Cold (Meta data, signals) and/or 
sensitive vs. nonsensitive data, determination (by rule)
SEE 0073

	Regarding claims 27 and 40, Auvenshine further teaches determining costs (abstract, soft and adding), estimates hard costs (0003, 0005-), calculates costs (0023, ALL), wherein sanitizing the first plan comprises: (a) determining a cost to remove from the first plan each data signal associated with the first plan that is included in the set of criticality conditions; and
(b) identifying a permutation of the data signals from step (a) that, when removed from the first plan, sanitize the first plan at a lowest cost (Ending with a sanitized Plan), having the lowest cost. 
See 0039, order of increasing costs for each dataset, compared to other permutations of the data signals (to Order in increasing cost, starts from the lowest).
SEE 0185, reduce by 40%, is a first plan, being a LOWEST COST, reducing to the LOWEST COST is determined to be, a 40% reduction or a lowest cost, defined by a Total Reduction to the cost, being a permutation.

Regarding claims 37 and 44, Auvenshine, as applied above is deemed to meet as claimed, further comprising determining that other plans in the plurality of plans create criticality on execution, and sanitizing the other plans prior to executing the
data processing operation
	SEE details above, by determining to sanitize, two or more tree data elements, prior to migration, each being a plan, defined by the tree of plans.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-36 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Auvenshine et al. (2018/0103084) in view of EL EMAM et al. (US 2010/0332537).
Regarding claims 28 and 41, Auvenshine further teaches determining wherein sanitizing the first plan comprises applying to the first plan at least one transform operation in a set of transform operations, the set of transform operations being associated with (2) a data signal to be removed from the first plan
SEE sanitize above	
	As understood from the details above, Auvenshine teaches to remove data signals from a first plan (Hot vs. cold), transforms a plan by sanitizing rules, but fails to particularly teach, to
“(1) a data field in the first plan to be transformed”

	EL EMAM, teaches to, sanitizing a plan, but fails to particularly teach, a data field in the first plan to be transformed, in view of transform on a name of the data field, 
to rename, transforming data (Fig. 4, Gender Names (M and F)
are, transformed to, Person) or Renaming a Data Field.
Also, Fig. 3b, Re-naming a Data Field (Ages, to Ranges)

Therefore, it would have been obvious to one skilled in the
art at the time of the prior art, to modify Auvenshine with the
teachings of, EL EMAN, with respect to claim 4, to, perform the step associated with, “a data field in the first plan to be transformed”, by renaming a data field (sanitizing), a plan, prior to migration, as part of de-identification (or data sanitation) plan or modeling, as taught by EL EMAN, as an obvious a data Sanitization process that, enhances, de-identification.
	Regarding claim 29, the combination as applied is
deemed to render obvious as claimed, wherein sanitizing a plan further comprises performing an up transform on a name of the data field, the up transform comprising changing, in each ancestor of the plan, each reference to the name of the data field to a reference to the renamed data field
Taught by the replacement of EL EMAN, as applied, as applied Any Planned element of a set of tree based elements (i.e. Fig. 5), w/Nodes in a Tree, there are Ancestors (Nodes, other than ROOT), are Identified are potential Negative Effects.
Regarding claim 30 the combination as applied is
deemed to render obvious as claimed deemed to render obvious as claimed, as applied, wherein sanitizing the first plan further comprises performing a self-transform on a name of the data field, the self transform comprising renaming the name of the data field in the first plan to create a renamed data field in the first plan.

EL EMAM is deemed to teach as claimed to rename a Field Name in the process of transforming data (Fig. 4, Gender Names (M and F) are, transformed to, Person) or Renaming a Data Field.
Also, Fig. 3b, Re-naming a Data Field (Ages, to Ranges)

Therefore, it would have been obvious to one skilled in the
art at the time of the prior art, to modify Auvenshine with the
teachings of, EL EMAN, with respect to claim 4, to, further,
enhance or optimize sanitation of data, to, “transform on a name
of the data field”, by renaming a data field, in the plan, prior
to migration, as part of de-identification (or data sanitation)
plan or modeling, as taught by EL EMAN, as an obvious data
Sanitization process to enhance, de-identification.

Regarding claim 31, of claim 30, the combination as applied is deemed to render obvious as claimed, wherein sanitizing the first plan further comprises performing an up transform on a name of the data field, the up transform comprising changing, in
each ancestor of the first plan, each reference to the name of the data field to a reference to the renamed data field.

SEE EL EMAN, also utilizes (TREE), w/nodes, w/field data
(SEE Fig. 1, Dates 100, Age 120, and Gender 110)
Also reference Figs. 2, 5 and 6 and DM (Discernable Metric)
0050-0070

Regarding claim 32, of claim 31, the combination as applied is deemed to render obvious as claimed wherein sanitizing the first plan further comprises performing a root transform on a name of the data field, the root transform comprising reverting

SEE Above, Note in EL EMAM can be the ROOT or lower Node or
Nodes (see above), including REMOVING NODES (see Fig. 9)

Regarding claim 32, of claim 31, the combination as applied is deemed to render obvious as claimed wherein sanitizing the first plan further comprises performing a self-transform on a value of the data field, the self transform comprising applying a lossless or lossy projection to the value of the data field in the first plan.

SEE above and Elman, Fig. 1, Dates 100, Age 120, and Gender 110

Regarding claim 34, of claim 33, the combination as applied is deemed to render obvious as claimed further comprises
performing an up transform on a value of the data field, the up transform comprising identifying operations in ancestors of the first plan that are potentially negatively affected by the self transform on the value of the data field.
SEE EL EMAM as applied Any Plan (i.e. Fig. 5), w/Nodes in a
Tree, there are Ancestors (Nodes, other than ROOT), are
Identified are potential Negative Effects.

Regarding claims 35 and 42, the combination as applied is deemed to render obvious as claimed further comprises
performing a root transform on a value of the data field, the root transform comprising either (1) reverting a lossless projection applied by the self transform of the first plan, (2) no operation, or (3) producing a set of values associated with a lossy projection applied by the self transform of the first
plan. SEE EL EMAM as applied

Regarding claims 35-36 and 43, the combination as applied is deemed to render obvious as claimed wherein execution of the first plan comprises training a data model, wherein the first plan is sanitized by applying a first transformation to inputs that are used for training the data model, and wherein execution of a second one of the plans comprises: using the data model to provide a prediction; and applying the first transformation to inputs that are used by the data model to provide the
prediction.
	
EL EMAM is deemed to render obvious as claimed, to train a
plan considering Prediction or Probability associated with Risk
and identification and a maximum probability 1/k of being re-
identified or RISK Tolerance associated with sanitizing data or
de-identifying data sets 0026, 0027, 0031

Therefore, it would have been obvious to one skilled in the
art at the time of the invention to modify Auvenshine in view
of EL EMAM, as claimed, to, “execute of a first plan comprises
training a data model, wherein the first plan is sanitized by
applying a first transformation to inputs that are used for training the data model, and wherein execution of a second
plan comprises: using the data model to provide a prediction
and applying the first transformation to inputs that are used
by the data model to provide the prediction”, in view of
calculating Risk and performing anonymizations (0027, 0031),
referred to as, a Probability of RE IDENTIFICATION, used to
train or create a plan based on the analysis (predictions or
risk or probability of de-identification), as taught by EL
EMAM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A)	Robin et al. (US 2005/0114829), teaches planning by team members, planning a phases (ERP system), wherein changes to the model is analyzed by the members to that the changes with a computer support system.
SEE Figs. 2-3

(B) 	REDLICH Et al. (US 2010/0250497), TEACHES TO CONSIDER (SEE sheet 3), BASED ON AN ACCESS CONSIDERATION AND DATA ATTRIBUTES (4305), TO QUANTIFY A VALUE (4306) OF THAT DATA AND TO CONSIDER THE RELEASE (OR A data release PLAN, WITH RULES), ASSOCIATED WITH a DATA RELEASE (4310), BASED ON ITS, QUANTIFIED VALUE, ASSOCIATED WITH, a RELEASE plan evaluation.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
11/19/2022